 In the Matter of THE HILLS BROTIIERS COMPANYandFOOD, TOBACCO,AGRICULTURAL AND ALLIED WORKERS UNION OF AMERICA, C. I. O.Case No. 10-R-1385.-Decided February 6, 1945Mr. Alexander E. Wilson,of Atlanta, Ga., for the Company.Miss Anne MathewsandMr. John G. Lackner,ofWinter'Haven,Fla., for the Union.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Food, Tobacco, Agriculturaland Allied Workers Union of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Hills Brothers Com-pany, Bartow, Florida, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due noticebefore Paul S. Kuelthau, Trial Examiner. Said hearing was held atBartow,Florida, on January 12, 1944.The Company and the Unionappearedand participated.All parties were, afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing the Com-pany moved-to dismiss the petition.The Trial Examiner referredthe motion to the Board for determination.For reasons set forthin Section III, infra, the motion is hereby denied.The Trial Ex-aminer'srulings made at the hearing are free from prejudicial errorand arehereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Hills Brothers Company, a New York corporation, is engagedin the processing of citrus fruits and the manufacture of fruit bars.-64'N. L.R. B., No. 88.459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis proceeding solely concerns certain'of the Company's employeesat its plant located at Bartow, Florida.At that plant the Companyannually packs and ships products valued in excess of $500,000, morethan,50 percent of which is shipped to points out"side that State.Foruse at its Bartow plant the Coinpany annually purchases `suppliesvalued in excess of $150,000, of which approximately 25 percent is ob-tained from points outside the State of Florida.We find that the Company is engaged in commerce within the.meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDFood, Tobacco, Agricultural and Allied Workers Union of America,.affiliatedwith the Congress of Industrial 'Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 12, 1944, the Union, then calling itself the UnitedCannery, Agricultural, Packing & Allied Workers of America, de-manded recognition from the Company as the collective bargainingagent of its Bartow plant employees, and, on the same day, filed apetition for investigation and certification of representatives.Dur-ing the week of December 20, 1944, at its annual convention, the Unionchanged its name to Food, Tobacco, Agricultural and Allied WorkersUnion of America, C. I. 0., and on December 30, 1944, filed theamended petition herein under its new name.On December 26, 1944,the Company acknowledged the Union's demand, but did not statethat it accorded the recognition sought.At the hearing the Trial Examiner stated that the Union had sub-mitted, to a Board Field Examiner, 229 applications for membership,purportedly signed by persons within the unit hereinafter found ap-propriate.The Trial Examiner also stated that at the, hearing theUnion submitted to him 13 additional designation cards bearing ap-parently genuine signatures.The record discloses that on December1, 1944, there were 639 employees in the unit hereinafter found appro-priate.We find that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.''The Company moved to dismiss the petition on the following(1),that the de-mand of December-12 was not made in the name of the petitioner" , (2) that the demand wasinadequate becauseit did not state that the Unionrepresenteda majorityof the employeesit sought to represent;(3) that in itsamended petitionthe Union stated that it representedless than a majority of the employees in the proposed unit ;(4) that thecards submitted bythe Union were not examined and checked against the Company's pay roll;and, (5) that THE HILLS BROTHERS COMPANYIV.THE APPROPRIATE UNIT461We find, in accordance with the Union's unopposed request and uponthe entire record, that all employees of the Company's Bartow, Florida,teudents and foremen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-gaining within the meaning of Section,9 (b) of the Act.V. TILE DETERMINATION OF'REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations-Act, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as, amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Hills Broth-ers Company, Bartow, Florida, an election by secret b'all'ot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whothere is pending an unfair labor practice charge against the Company filed with the Boardby the Union(Case No 10-C-1626)We find no-merit in any of these contentionsAs to the first ground, the identity of the Union was in no way altered by its change ofnameConceining the second and third grounds we are of the opinion that the Union'sdemand and the Company's failure to accord the recognition sought are sufficient to raisea question concerning representation.Matter of Semon Bache ct Company,39 N. L. R B1216.As to the fourth ground,as noted above, we are satisfied that the Union representsa substantial number of,employees in the unit found appropriate"The submission ofcards is an expedient adopted by the Board to determinefor itselfwhether or not a ques-tion concerning representatives has arisenIt is a part of the Board's administrative pro-cedure . .Matter of Buffalo Arms Corporation,57 N. L It B.1560.With respectto the last ground, inasmuch as the Union has waived the filing of any objections to anyelection directed herein, predicated upon the issues in the' pending unfair labor practicecase, we see no reason to withhold a direction of election at this time. See Eighth AnnualReport of the National Labor Relations Board, p 49. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDwere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be.represented byFood, Tobacco, Agricultural and Allied Workers Union of America,C. I.O., for the purposes of collective bargaining.